DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Mg for the Y atom, O for the first atom, and Si for the second atom in the reply filed on 12-9-2020 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23-25, 27-29, 31, and 33-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heikman (US 2010/0025730).
[Claim 21] A semiconductor device (fig. 9b) comprising: a nitride semiconductor layer (20, 22, 23, fig. 9b) comprising a first layer (20, fig. 9b) and a second layer (22, fig. 9b may comprise multiple layers [0052], 23 may also optionally be part of the second layer); and an insulating layer (73, fig. 9b) provided on the nitride semiconductor layer, wherein: the second layer is provided between the first layer and the insulating layer (fig. 9b) the second layer has a higher electric resistivity than the first layer (the first 
 [Claim 23] The semiconductor device according to claim 21, wherein the nitride semiconductor layer comprises a first semiconductor region (portion of 20 below 33, fig. 9b) and a second semiconductor region (portion of 20 at 33 and above as well as 22, fig. 9b) having a wider bandgap than the first semiconductor region (22 which is part of the second region has a higher bandgap than the bandgap of the first region which includes the lower portion of 20 [0050]), and the first layer and the second layer are provided in the second semiconductor region (fig. 9b).
[Claim 24] The semiconductor device according to claim 23, wherein the first semiconductor region is made of gallium nitride [0049] and the second semiconductor region is made of aluminum gallium nitride [0051].
[Claim 25] The semiconductor device according to claim 21, wherein the nitride semiconductor layer comprises gallium (Ga) [0049][0051].
 [Claim 27] The semiconductor device according to claim 21, wherein the second layer further comprises a second atom, the second atom being at least one element selected from the group consisting of silicon (Si), germanium (Ge), titanium (Ti), zirconium (Zr), hafnium (Hf), and iron (Fe) (if layer 23 is part of the second layer then the Si in the SiN material would be the second atom [0055].
[Claim 28] The semiconductor device according to claim 21, wherein, when an atom other than a nitrogen atom forming a crystal structure of the nitride semiconductor layer is an atom X, the atom Y is present at a lattice position of the atom X (note that [0084] discloses that the Mg implant in to the AlGaN lattice and acts as an acceptor thus would not replace the nitrogen as it is a donor, [0084]).
[Claim 29] A semiconductor device comprising: a nitride semiconductor layer (20, 22, 23, fig. 9b) comprising a first layer (20, fig. 9b) and a second layer (22, fig. 9b may comprise multiple layers [0052], 23 may also optionally be part of the second layer); an insulating layer (73, fig. 9b)   provided on the nitride semiconductor layer; a first electrode (30, fig. 9b) (electrically) contacting the first layer; a second electrode (31, fig. 9b) (electrically) contacting the first layer; and a gate electrode (32, fig. 9b) provided between the first electrode and the second electrode, wherein: the second layer is provided between the first layer and the insulating layer (fig. 9b), the second layer has a higher electric resistivity than the first layer (the first layer 20 is a high mobility channel [0048][0083] while the second layer comprises barrier layer 22  with a larger bandgap than 20 [0050] and a SiN layer 23), and the second layer comprises an atom Y, the atom Y being an atom of at least one element selected from the group consisting of beryllium (Be), magnesium (Mg), calcium (Ca), strontium (Sr), barium (Ba), zinc (Zn), and cadmium (Cd) (atom Y is Mg in 150 region of 22, fig. 9b, [0083][0084]).
[Claim 31] The semiconductor device according to claim 29, wherein a concentration of the atom Y in the second layer is equal to or greater than 1x10^19 cm^3.
 [Claim 33] The semiconductor device according to claim 29, wherein the second layer further comprises a second atom, the second atom being at least one element selected from the group consisting of silicon (Si), germanium (Ge), titanium (Ti), zirconium (Zr), hafnium (Hf), and iron (Fe) [0055].
[Claim 34] The semiconductor device according to claim 29, wherein, when an atom other than a nitrogen atom forming a crystal structure of the nitride semiconductor layer is an atom X, the atom Y is present at a lattice position of the atom X (note that [0084] discloses that the Mg implant in to the AlGaN lattice and acts as an acceptor thus would not replace the nitrogen as it is a donor, [0084]).
[Claim 35] A semiconductor device comprising: a nitride semiconductor layer (20, 22, 23, fig. 9b) comprising a first layer (20, fig. 9b)  and a second layer (22, fig. 9b may comprise multiple layers [0052], 23 may also optionally be part of the second layer); and an insulating layer (73, fig. 9b)  provided on the nitride semiconductor layer; wherein: the second layer is provided between the first layer and the insulating layer (fig. 9b), the second layer comprises at least one atom selected from a first atom Y (atom Y is Mg in 150 region of 22, fig. 9b, [0083][0084], note only one of the atoms is required), a second atom Y, and a third atom Y, the first atom Y having a dangling bond [0084] (note only the first atom with dangling bond is required), the second atom Y forming a bond with a first atom of at least one element selected from the group consisting of oxygen (O), sulfur (S), selenium (Se), and tellurium (Te), the third atom Y forming a bond with a second atom of at least one element selected from the group consisting of silicon (Si), germanium (Ge), titanium (Ti), zirconium (Zr), hafnium (HMI), and iron (Fe), and atom Y being an atom of at least one element selected from the group consisting of beryllium 
[Claim 36] The semiconductor device according to claim 35, wherein, when an atom other than a nitrogen atom forming a crystal structure of the nitride semiconductor layer is an atom X, the first atom Y, the second atom Y, and the third atom Y is present at a lattice position of the atom X (note that [0084] discloses that the Mg implant in to the AlGaN lattice and acts as an acceptor thus would not replace the nitrogen as it is a donor, [0084]).
[Claim 37] The semiconductor device according to claim 36, wherein the atom X is a gallium (Ga) atom or an aluminum (Al) atom (the replaced atom X must either Ga or Al as they are the only other material than nitrogen in AlGaN and nitrogen is donor while Mg is an acceptor).
[Claim 38] A power circuit comprising: the semiconductor device according to claim 21 [0004].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikman (US 2010/0025730).
Heikman discloses the device of claims 21 but does not expressly disclose that wherein a concentration of the atom Y (Mg) in the second layer is equal to or greater than 1x10^19 cm.sup.3.
Nevertheless it would have been obvious to one of ordinary skill in the art at the time of filing to have made the Mg concentration in the second layer equal to or greater than 1x10^19 cm-3 , since it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The concentration of Mg would affect the resistivity of the layer and thus is a result effect variable.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikman (US 2010/0025730) in view of Shimizu (US 2012/0211901).
Heikman discloses the device of claim 21 but does not expressly disclose that the semiconductor device can be used in a computer.
Shimizu discloses a semiconductor device which may be used in a computer [0065].
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Heikman’s semiconductor device in a computer in order to provide a means of implementing Heikman’s invention in usable applications.


Claims 26 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikman (US 2010/0025730) in view of Kamada (US 2014/0367694).
Heikman discloses the device of claims 21 and 29 but does not expressly the second layer further comprises a first atom, the first atom being at least one element selected from the group consisting of oxygen (O), sulfur (S), selenium (Se), and tellurium (Te) (layer 23, fig. 9b is part of the second layer and is made of SiN [0055] in Heikman).
Kamada discloses a semiconductor device (fig. 2a) wherein the second layer (30, fig. 2a) comprises oxygen (in the SiO.sub.2 as an alternative to the SiN material of 30 [0058]).
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Heikman’s second layer use SiO.sub.2 instead of SiN (with second layer thus comprising oxygen) since it has been held that simple substitution of one known element (SiO.sub.2) for another (SiN) to obtain predictable results (a spacer since both the spacer 23 of Heikman and 30 of Kamada spacers layers) is obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  A search of the prior art fails to disclose or reasonably suggest the limitations: [claim 30]” the first electrode directly contacts the first layer, and the second electrode directly contacts the first layer” in combination with the limitations of claim 29 in its entirety.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/AMAR MOVVA/Primary Examiner, Art Unit 2898